Exhibit 10.16

 

[g4wdfb02b3dy000001.jpg]

 

February 20, 2019

 

Nasim Golzadeh

 

Dear Nasim:

On behalf of ShotSpotter, Inc. (the “Company”), I am pleased to offer you the
position of Senior Vice President, Customer Support & Professional Services,
reporting to Ralph Clark, President & Chief Executive Officer, with duties and
responsibilities customarily associated with such position, including, but not
limited to, those duties and responsibilities that the Company’s Board of
Directors (the “Board”) may determine from time to time. You will devote your
full business efforts and time to the Company. Further, you agree not to
actively engage in any other employment, occupation, or consulting activity
related to the business of the Company for any direct or indirect remuneration
during your employment with the Company without the prior written approval of
the Board.  Based on the duties you will perform for the Company, your position
will be classified as exempt. Your principal place of business for the
performance of your duties and responsibilities will be the Company’s corporate
headquarters in Newark, California, provided, however, that the Company may from
time to time require you to travel temporarily to other locations (domestic and
international) in connection with the Company’s business. This Letter Agreement
(the “Letter Agreement”) sets out the terms of your employment with the Company,
and it shall take effect as of your start date.

You will receive an annual salary of $260,000.00 which calculates to $10,833.33
per semi-monthly pay period, less any and all applicable taxes and other
withholdings, to be paid in accordance with the Company’s normal payroll
practices. Your base salary will be subject to annual review by the Board or its
Compensation Committee, and any adjustments will be made based upon the
Company’s normal performance review practices.

You will be eligible to earn an annual performance bonus with a target amount of
$50,000.00 (the “Target Amount”) for each full fiscal year that you are employed
by the Company, which will be pro-rated based on a partial year of service in
2019.  The Target Amount is subject to review and adjustment by the Board or its
Compensation Committee in its sole discretion.  Any annual performance bonus
shall be awarded based on objective or subjective performance criteria
determined by the Board or its Compensation Committee in its sole discretion
after consultation with you.  The Board or its Compensation Committee will
determine in its sole discretion the extent to which you and the Company have
achieved the performance criteria upon which the bonus is based and the amount
of the bonus, which could be below the Target Amount (and may be $0).  Any
annual performance bonus awarded for any given fiscal year will be paid to you
on the date on which annual performance bonuses are paid to all other senior
executives of the Company, but in no event later than the date that is two and
one-half months following the end

--------------------------------------------------------------------------------

of the fiscal year for which the bonus is earned and no longer subject to a
substantial risk of forfeiture.  You must be employed on the date any bonus is
paid in order to earn the bonus.  Thus, if your employment ends for any reason
prior to the payment date, you will not be eligible for, and will not receive,
any bonus.

You will be eligible to earn commissions under an annual incentive plan to be
approved by the Chief Executive Officer, with a target amount of $25,000.00 (the
“Target Amount”) based on revenue driven by Professional Services. The Target
Amount is subject to review and adjustment by the Chief Executive Officer in his
sole discretion. Any commission shall be awarded based on objective or
subjective performance criteria determined by the Chief Executive Officer in his
sole discretion after consultation with you.  

Furthermore, you shall also be eligible for a one-time signing bonus of
$15,000.00, less any and all applicable taxes and other withholdings. This bonus
will be paid in one lump sum on the first pay date after you start employment
with the Company. In the event that you resign from the Company for any reason
within 12 months after your date of hire, you will be responsible for
reimbursing the Company for the entire $15,000.00 signing bonus. By your
signature on this Letter Agreement, you authorize the Company to withhold
$15,000.00 from any severance and other final pay you receive upon termination
of employment, should you resign from your position within 12 months after your
date of hire.  

You will be entitled to participate in all employee benefit plans and
arrangements and fringe benefits and programs that may be provided to senior
executives of the Company from time to time while you are employed by the
Company, subject to plan terms and generally applicable Company policies.  The
Company may provide benefits, payroll, and other human resource management
services through a professional employer organization, in which case such
professional employer organization will be considered your employer of record
for these benefits and payroll purposes. (The term for this relationship is
“co-employment.”)

Subject to approval by the Board, the Company will grant you (a) an option to
purchase 50,000 shares of the Company’s common stock, at an exercise price equal
to the fair market value of one share of Common Stock on the grant date and (b)
restricted stock units for that number of shares equal to $280,000.00 divided by
the fair market value of one share of Common Stock on the grant date. The option
and restricted stock units will be governed by the terms of the Company’s 2017
Equity Incentive Plan (the “Plan”) and the associated option and restricted
stock unit grant documentation.

The option will vest as to 25% of the shares subject to the option on the first
anniversary of the grant date and as to 1/36 of the remaining shares each month
thereafter, subject to your continuing employment with the Company.  The option
will be subject to the terms and conditions of the Company’s 2017 Equity
Incentive Plan and standard form of stock option agreement, which you will be
required to sign as a condition of receiving the option.    The restricted stock
unit will vest as to 25% of the shares on the first anniversary of your first
date of employment and as to 1/3 of the remaining shares each anniversary
thereafter, subject to your continuing employment with the
Company.  Notwithstanding the foregoing, in the event that you are terminated by
the Company without Cause (as defined below), or due to your death or
disability, and such termination occurs

--------------------------------------------------------------------------------

prior to a Change in Control (as defined in the Plan) or more than 12 months
following a Change in Control, then if you sign and do not revoke a standard
release of claims in a form acceptable to the Company or its successor entity (a
“Release”), and such Release becomes effective in accordance with its terms
within 60 days following the effective date of termination (such date that the
Release becomes effective is referred to as the “Release Effective Date”), then
you shall receive the following:

 

1.

Effective as of your termination date, additional monthly vesting of the
unvested shares subject to the option and restricted stock units that would have
vested pursuant to the vesting schedule set forth above during the six months
following your termination date if you had remained employed through such
period; and

 

2.

Payment to you of your monthly base salary for a period of 6 months following
your termination date, to be paid periodically in accordance with the Company’s
normal payroll policies, commencing on the Company’s first regularly scheduled
payroll date occurring after the Release Effective Date.

In addition, notwithstanding the foregoing, in the event that, within 12 months
following a Change in Control, your employment is terminated by the Company
without Cause (as defined below), or due to your death or disability, or you
resign your position with the Company for Good Reason (as defined below), then
if you sign and do not revoke a Release, and such Release becomes effective in
accordance with its terms within 60 days following the effective date of
termination, then you shall receive the following:

 

1.

Effective as of your termination date, 100% of the unvested shares subject to
the option and restricted stock units will immediately vest; and

 

2.

Payment to you of your monthly base salary for a period of 6 months following
your termination date, to be paid periodically in accordance with the Company’s
normal payroll policies, commencing on the Company’s first regularly scheduled
payroll date occurring after the Release Effective Date.

You should be aware that your employment with the Company constitutes “at-will”
employment. This means that your employment relationship with the Company may be
terminated at any time with or without notice, with or without good cause or for
any or no cause, at either party’s option. You understand and agree that neither
your job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of your employment with
the Company.

You will be entitled to paid vacation in accordance with the Company’s vacation
policy as applicable to the Company’s executive officers, with the timing and
duration of specific vacations mutually and reasonably agreed to by you and the
Company.

For these purposes, “Cause” means: (1) your failure to perform the duties of
your position (as they may exist from time to time) to the reasonable
satisfaction of the Board where such failure

--------------------------------------------------------------------------------

causes or is reasonably likely to cause a material adverse consequence on the
business, properties, assets, results of operations, or condition (financial or
otherwise) of the Company, after receipt of a written warning and your continued
failure to cure such default to the reasonable satisfaction of the Board within
10 days following receipt of such written warning; (2) any act of dishonesty,
fraud or misrepresentation taken by you in connection with your responsibilities
as an employee that is intended to result in your personal enrichment; (3) your
conviction or plea of no contest to felony or a crime involving moral turpitude;
(4) willful misconduct by you that is injurious to the Company’s reputation or
business; or (5) your material breach of any covenant or condition of this
Letter Agreement, the NDA Agreement (as defined below) or any other agreement
between you and the Company. For purposes of this definition, an act or failure
to act will be deemed “willful” if undertaken not in good faith or without
reasonable belief that such action or failure to act was in the best interests
of the Company.

For these purposes, “Good Reason” means your voluntary resignation of your
employment following any one or more of the following events that occur without
your consent: (1) a material reduction of your duties, position or
responsibilities, or your removal from such position and responsibilities,
unless you are provided with a comparable position (i.e., a position of equal or
greater organizational level, duties, authority, compensation and status);
provided, however, that a reduction in duties, position or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Executive Officer of the Company remains as
such following a Change in Control but is not made the Chief Executive Officer
of the acquiring corporation) shall not constitute “Good Reason;” (2) your
principal work location is moved more than 50 miles from its current location;
(3) the Company or its successor materially reduces your aggregate base salary
(other than a similar reduction applicable to executives generally); or (4) the
Company’s material breach of any covenant of this Letter Agreement; provided,
however, that, any such resignation by you shall only be deemed for Good Reason
pursuant to this definition if: (1) you give the Company written notice of your
intent to terminate for Good Reason within 30 days following the first
occurrence of the condition(s) that you believe constitute(s) Good Reason, which
notice shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within 30 days following receipt of the written notice (the “Cure
Period”); and (3) you voluntarily terminate your employment within 30 days
following the end of the Cure Period.

The Company will be entitled to withhold from any payment due to you hereunder
any amounts required to be withheld by applicable tax laws or regulations.

As a condition of your continued employment, you are also required to sign and
continue to comply with the Company’s standard form of employee nondisclosure
and assignment agreement (“NDA Agreement”), which is hereby incorporated by
reference.

--------------------------------------------------------------------------------

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under JAMS’ rules and procedures for employment disputes (which can
be downloaded at http://www.jamsadr.com/rules-employment-arbitration/).   You
acknowledge that by agreeing to this arbitration procedure, both you and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  All claims, disputes or causes of action,
by either you or the Company, must be brought in an individual capacity, and
shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor brought in a private attorney
general capacity or proceeding, nor joined or consolidated with any claims of
any other person or entity.  You will have the right to be represented by legal
counsel at any arbitration proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based.  The arbitrator shall be authorized to award all relief that you
or the Company would be entitled to seek in a court of law.  The Company shall
pay all JAMS arbitration fees in excess of the administrative fees that you
would be required to pay if the dispute were decided in a court of law.  Nothing
in this Letter Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  

It is intended that all of the cash severance payments payable under this Letter
Agreement upon termination of your employment (“Severance Benefits”) satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9), and this Letter Agreement will be construed
in a manner that complies with such exemptions.  If not so exempt, this Letter
Agreement (and any definitions hereunder) will be construed in a manner that
complies with Section 409A, and incorporates by reference all required
definitions and payment terms.  No severance payments will be made under this
Letter Agreement unless your termination of employment constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h) without
regard to any alternative definition) (a “Separation from Service”).  For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), your right to receive any
installment payments under this Letter Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.  If the Company determines that the
severance payments provided under this Letter Agreement constitute “deferred
compensation” under Section 409A and if you are a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, at

--------------------------------------------------------------------------------

the time of your Separation from Service, then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the Severance Benefits will be delayed as follows:  on the
earlier to occur of (a) the date that is six months and one day after your
Separation from Service, and (b) the date of your death (such earlier date, the
“Delayed Initial Payment Date”), the Company will (i) pay to you a lump sum
amount equal to the sum of the Severance Benefits that you would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Severance Benefits had not been delayed pursuant to this
paragraph, and (ii) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedule set forth in this Letter
Agreement.  No interest shall be due on any amounts deferred pursuant to this
paragraph.  To the extent that any Severance Benefits are deferred compensation
under Section 409A, and are not otherwise exempt from the application of Section
409A, then, if the period during which you may consider and sign the Release
spans two calendar years, the payment of any such Severance Benefit will not be
made or begin until the later calendar year.

If any payment or benefit you will or may receive from the Company or otherwise
(a “280G Payment”) would (i) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment pursuant to this Letter Agreement or otherwise (a “Payment”) shall
be equal to the Reduced Amount.  The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you.  If more than
one method of reduction will result in the Nasime economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).  Notwithstanding the foregoing, if the Reduction Method or the Pro
Rata Reduction Method would result in any portion of the Payment being subject
to taxes pursuant to Section 409A that would not otherwise be subject to taxes
pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, shall be modified so as to avoid the
imposition of taxes pursuant to Section 409A as follows:  (A) as a first
priority, the modification shall preserve to the greatest extent possible, the
greatest economic benefit for you as determined on an after-tax basis; (B) as a
second priority, Payments that are contingent on future events (e.g., being
terminated without cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (C) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

--------------------------------------------------------------------------------

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations.  If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.  The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.  

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the paragraph above and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
shall promptly return to the Company a sufficient amount of the Payment so that
no portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
in the paragraph above, you shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

In order to facilitate your work, and to ensure you are maximally efficient, the
Company will provide you with a computer on which to work. We will reimburse
your reasonable and documented travel and business expenses, including but not
limited to your work-related telephone, and other similar charges or fees.
Normal work hours at ShotSpotter are 8:00am to 5:00pm local time, Monday through
Friday, although you may be asked to work other hours at other times. As a
general rule, the Company makes every effort to accommodate flexibility in work
hours, provided you and your direct manager reach agreement, at their sole
discretion, on your schedule.  

This Letter Agreement, together with the 2017 Plan, the grant documentation
evidencing your options and restricted stock units and the NDA Agreement,
represents the entire agreement and understanding between you and the Company
concerning your employment relationship with the Company, and supersedes in its
entirety any and all prior agreements and understandings concerning your
employment relationship with the Company, whether written or oral.

The terms of this Letter Agreement may only be amended, canceled or discharged
in writing signed by you and the Company. This Letter Agreement will be governed
by the laws of the State of California.

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Letter
Agreement will continue in full force and effect without such provision.

--------------------------------------------------------------------------------

This offer of employment is made contingent upon your accepting the terms of
this Letter Agreement, receipt of the accompanying non-disclosure agreement
without modification (unless such modification is accepted, in writing, by
ShotSpotter in advance of the Expiration Date as hereinafter defined).  And as a
condition of your employment, you will be required to provide the Company with
documents establishing your identity and right to work in the United States.
Those documents must be provided to the Company within three days after your
employment start date.

Furthermore, this offer of employment is also contingent upon your responding in
the affirmative by the below response date (the “Expiration Date”), after which
the offer is no longer valid, and upon satisfactory completion of the following
items and/or documentation:

 

1.

A complete Employment Application, using the company form;

 

2.

A satisfactory reference check; and

 

3.

A satisfactory background check, your approval for which we will require.

We anticipate your start date being on or before March 4, 2019. Should the above
terms and conditions meet with your approval, please sign and date this letter
on the spaces provided below to acknowledge your acceptance of the terms of this
agreement by February 25, 2019 (the “Expiration Date”).

Your employment is subject to the policies and procedures outlined on the
company’s internal intranet website, as periodically updated and amended.  You
may request a copy of those materials at any time prior to executing this
agreement, and they are available for your reference subsequently on that site.

You acknowledge that you have had the opportunity to discuss this matter with
and obtain advice from your private attorney, have had sufficient time to, and
have carefully read and fully understand all the provisions of this Letter
Agreement, and are knowingly and voluntarily entering into this Letter
Agreement.

 

Sincerely,

 

/s/ Ralph Clark

 

Ralph Clark

President & CEO

 

I agree to and accept employment with ShotSpotter, Inc. on the terms and
conditions set forth in this agreement.

 

Date:     February 22, 2019

/s/ Nasim Golzadeh

 

Nasim Golzadeh

 